Citation Nr: 0005439	
Decision Date: 02/29/00    Archive Date: 03/07/00

DOCKET NO.  98-14 707 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for a right foot disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from April 1978 until 
October 1978.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a rating 
decision of July 1998 from the New York, New York Regional 
Office (RO) which declined to reopen the claim for 
entitlement to service connection for a right foot 
disability.


FINDINGS OF FACT

1.  The RO denied service connection for a right foot 
disorder in a rating decision of June 1994 and the veteran 
did not timely appeal the determination.

2.  Evidence received since the June 1994 determination by 
the RO is cumulative of evidence previously considered, and 
the additional evidence by itself or in connection with 
evidence previously assembled, is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.


CONCLUSIONS OF LAW

1.  The RO's unappealed June 1994 rating decision which 
denied service connection for a right foot disorder is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104(a), 
20.302, 20.1103 (1999).

2.  The evidence received since the final June 1994 rating 
decision is not new and material to reopen the veteran's 
claim for service connection for a right foot disability.  38 
U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he injured his right foot due to 
the rigors of basic training including one mile runs in 
combat boots on hard surfaces, an unknown number of miles 
walked, and the numerous push-ups and other forms of 
exercises which applied pressure to his feet.  He asserts 
that his right foot was normal at service entrance and that 
if he had not been subjected to this type of training, his 
foot disability would not have progressed as rapidly as it 
did.  It is for these reasons that he maintains that service 
connection for a right foot disorder should now be granted by 
the Board. 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
peacetime service.  38 U.S.C.A. § 1131 (West 1991).  A 
preexisting injury of disease will be considered to have been 
aggravated by active service, where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.306(a) (1999).  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the preservice disability underwent an 
increase in severity during service.  This includes medical 
facts and principles which may be considered to determine 
whether the increase is due to the natural progress of the 
condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service  38 U.S.C.A. 1153; 38 C.F.R. § 3.306(b) 
(1999).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service or aggravated by service.  38 C.F.R. 
§§ 3.303(d), 3.306 (1999).

A claim for service connection for a right foot disability 
was initially denied by the RO in June 1994.  Notice of the 
determination and the appellate rights were issued to the 
veteran in July 1994.  The appellant did not file an appeal; 
and this decision is considered final, except that the claim 
may be reopened if new and material evidence is submitted.  
38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273 
(1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).  "New and 
material evidence" means evidence not previously submitted 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a); Hodge v. West, 155 F.3rd 1356 (Fed.Cir. 
1998)

The record reflects that when the RO denied the claim of 
service connection for a right foot disability in June 1994, 
the veteran's service medical records showed that he denied 
foot trouble, and that his feet were clinically evaluated as 
normal, upon examination in December 1977 prior to service 
entrance.  He was seen in July 1978 with symptoms which 
included slight tenderness anterior to the lateral malleolus 
since twisting the right foot the previous evening.  He also 
indicated that there was limited movement of the toes, and 
that this had been that way since an automobile accident 
three years before when all the toes of the right foot had 
been broken.  The appellant was observed to have a normal 
gait.  An assessment of probable minor sprain aggravated by 
past injury was rendered.  It was recorded at that time that 
he desired a medical discharge.  X-ray examination of the 
right foot in July 1978 was interpreted as not indicative of 
recent trauma.  It was noted that there were "old" 
deformities and/or arthritis of the toes, noted as possibly 
associated with previous trauma.  

In September 1978, the veteran was seen again for a painful 
right foot of five months' duration since being in the Army.  
It was again noted that he had suffered severe injury to the 
right foot in an automobile accident three years before.  It 
was reported that an X-ray disclosed resection of the base 
proximal phalanges of toes two through five on the right, as 
well as an old fracture of the calcaneus.  No acute fracture 
was identified.  A medical board was subsequently convened 
and the appellant was subsequently discharged from service on 
the basis of disability consistent with amputation of the 
third and fourth toes of the right foot, as indicated by X-
ray, which was determined to have existed prior to service 
and was not aggravated therein.  

The postservice evidence of record at the time of the June 
1994 rating decision reflected that the veteran was treated 
at Anderson Memorial Hospital between 1991 and 1993 for 
various injuries, including trauma to the right foot in 
February 1993 after it was struck by a stick while he was 
involved in a fight.  An X-ray of the right foot was 
interpreted as showing deformities of the bases of the 
proximal phalanges of the second through fifth toes and some 
secondary centers of ossification at those joints as well.  
An impression of right foot contusion was rendered.  The 
record documents that the veteran failed to report for VA 
examination of the feet in June 1994.  Service connection for 
right foot disability was subsequently denied by the RO in 
June 1994 on the basis that amputation of the third and 
fourth toes of the right foot pre-existed service and was not 
aggravated therein.  

Evidence received since the June 1994 RO decision includes 
private clinic records dated between 1997 and 1998 from the 
J. R. Wilson, M. D., and the Anderson Orthopedic Clinic 
showing treatment and surgery only for a left tibia/fibula 
fracture. 

Analysis

The Board finds in this instance that all of the post-service 
clinical evidence dating from 1997 is new insofar as it was 
not considered by the RO in the rating decision of June 1994.  
However, such evidence, considered in conjunction with the 
record as a whole, is not material, as it does not relate to 
the basis for the prior final denial.  Indeed, the additional 
evidence provides no findings relative to the right foot.  As 
such, the additional evidence, considered in conjunction with 
the record as a whole, provides no medical support that the 
veteran's pre-existing right foot disability was aggravated 
in service.  Essentially, there is still no clinical evidence 
or credible basis to find that the pre-existing right foot 
disorder increased in severity on account of any incident of 
active duty, nor has any current right foot disability been 
related to service by credible competent evidence.  See 38 
U.S.C.A. §§ 1131 (West 1991), 38 C.F.R. § 3.303 (1999).  
Consequently, the additional clinical and other evidentiary 
information which has been generated since the June 1994 
decision is not so significant that it must be considered in 
order to fairly decide the merits of the claim.  Accordingly, 
the Board concludes that the proffered evidence, while new, 
is not material, and does not provide a basis to reopen this 
claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

As well, the Board has considered the statements presented by 
the veteran attesting to the circumstances of right foot 
injury in service and continuing right foot disability after 
separation from active duty.  However, such statements are 
not new as they are duplicative of contentions indicated upon 
the initial filing of his claim in 1994 and which were 
essentially of record at the time of the prior final denial 
of the claim for service connection in June 1994.  See Reid 
v. Derwinski, 2 Vet. App. 312 (1992).  Consequently, there is 
no competent medical evidence of record which establishes a 
nexus relationship between current right foot disability and 
service.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  The 
appellant's opinion in this matter is not competent evidence 
of the required nexus.  See also Heuer v. Brown, 7 Vet.App. 
379, 384 (1995.

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to reopen his claim for 
service connection for a right foot disability, and an 
explanation as to why his current attempt to reopen the claim 
must fail.  See Graves v. Brown, 9 Vet. App. 172, 173 (1996); 
Robinette, 8 Vet. App. 69, 77-78 (1995).


ORDER

New and material evidence having not been submitted to reopen 
the claim of entitlement to service connection for a right 
foot disability, the benefit sought on appeal is denied.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals



 

